Citation Nr: 9906022	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether a claim of entitlement to service connection for 
a low back disorder, as secondary to service-connected 
residuals of a shell fragment wound of the left leg with 
fracture of both bones and osteomyelitis, is well grounded. 

3.  Whether a claim of entitlement to service connection for 
a hip disorder, as secondary to service-connected residuals 
of a shell fragment wound of the left leg with fracture of 
both bones and osteomyelitis, is well grounded.

4.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for a right leg disorder, as secondary to service-
connected residuals of a shell fragment wound of the left leg 
with fracture of both bones and osteomyelitis.



5.  Whether the veteran has submitted an adequate substantive 
appeal with respect to the issue of entitlement to service 
connection for a foot disorder, as secondary to service-
connected residuals of a shell fragment wound of the left leg 
with fracture of both bones and osteomyelitis.

6.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound of the 
left leg with fracture of both bones, currently evaluated as 
30 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected osteomyelitis of the left leg, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1992, December 1995 and April 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  



In November 1992, the RO assigned an increased disability 
rating of 30 percent for service-connected residuals of a 
shell fragment wound of the left leg with fracture of both 
bones and denied entitlement to a disability rating in excess 
of 10 percent for service-connected osteomyelitis of the left 
leg.  In December 1995, the RO found that claims of 
entitlement to service connection for back, hip, right leg 
and foot disorders, as secondary to service-connected 
residuals of a shell fragment wound of the left leg with 
fracture of both bones and osteomyelitis, were not well 
grounded.  The RO denied entitlement to service connection 
for PTSD in April 1997.

The veteran has also claimed entitlement to service 
connection for diabetes mellitus and hypertension on both a 
direct and secondary basis.  See Statement in Support of 
Claim, dated January 16, 1992.  These issues have not been 
adjudicated by the RO, and are not inextricably intertwined 
with the other issues before the Board.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
they are referred to the RO for appropriate action. 

The issues of entitlement to service connection for PTSD and 
entitlement to increased disability ratings for service-
connected residuals of a shell fragment wound of the left leg 
with fracture of both bones and osteomyelitis are the subject 
of the REMAND herein.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured showing 
a diagnosis of a right hip disorder.



2.  No medical evidence has been presented or secured 
establishing a relationship between the service-connected 
residuals of a shell fragment wound of the left leg with 
fracture of both bones and osteomyelitis and any low back or 
left hip disorder(s).

3.  The veteran's claims of entitlement to service connection 
for right leg and foot disorders, as secondary to service-
connected residuals of a shell fragment wound of the left leg 
with fracture of both bones and osteomyelitis, were denied by 
the RO in December 1995, and the veteran was notified of the 
denial that same month.

4.  The veteran's purported substantive appeal did not 
identify the denials of entitlement to service connection for 
right leg and foot disorders, as secondary to service-
connected residuals of a shell fragment wound of the left leg 
with fracture of both bones and osteomyelitis, nor did it 
identify any error of fact or law in those denials.


CONCLUSIONS OF LAW

1.  The claims for service connection for low back and hip 
disorders, as secondary to service-connected residuals of a 
shell fragment wound of the left leg with fracture of both 
bones and osteomyelitis, are not well grounded and there is 
no statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran did not perfect an appeal of the denials of 
entitlement to service connection for right leg and foot 
disorders, as secondary to service-connected residuals of a 
shell fragment wound of the left leg with fracture of both 
bones and osteomyelitis, and the Board has no jurisdiction to 
consider these claims.  38 U.S.C.A. §§ 7105(a), (d)(3), (4), 
and (5), 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.203, 20.302(b), 20.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for low back and hip disorders, as 
secondary to service-connected residuals of a shell fragment 
wound of the left leg with fracture of both bones and 
osteomyelitis

Service connection may be established for a current 
disability on a "secondary" basis.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304(a), (b), (c), 
3.310(a) (1998).  Service connection may be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.



To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to the providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; service medical 
records; reports of VA examinations conducted in September 
1953, June 1954, August 1992, January 1994, and February 
1997; a VA social and industrial survey; and VA outpatient 
treatment records, dated from 1991 to 1996.

The veteran's service medical records are negative for any 
complaints or findings of a low back or hip disorder, 
including on separation examination in August 1953.  

The first evidence of complaints of low back pain is dated in 
October 1991, as demonstrated in VA outpatient treatment 
records.  The veteran also complained of left hip pain in 
February 1992.  The examiner diagnosed osteoarthritis.   
Additional complaints of back pain were noted on several 
occasions.  Pertinent diagnoses included 
"musculoskeletolodus" in September 1992; osteoarthritis in 
April 1993; and lumbosacral sprain in October 1993. 

On VA examination in January 1994, the veteran complained of 
left leg pain radiating to the hip and back.  A computed 
tomography (CT) scan of the lumbar spine was conducted.  
Pertinent diagnoses included degenerative joint and disc 

disease of the lumbar spine and herniated discs, L2-L3, L4-
L5, right.  The examiner stated that these conditions were 
not directly due to the service-connected left leg fractures 
and osteomyelitis.

Additional VA outpatient treatment records reveal diagnoses 
of osteoarthritis of the spine and a lumbosacral herniated 
nucleus pulposus in October 1994; a lumbosacral herniated 
nucleus pulposus in December 1994 and January 1995; a 
symptomatic herniated nucleus pulposus in January 1995; and 
left low back sprain in November 1996.

The medical evidence does not show that the veteran currently 
has a right hip disorder.  Therefore, the first element of a 
well-grounded claim has not been satisfied.  No complaints or 
objective findings pertaining to the right hip are noted in 
any of the medical records associated with the claims file.  
A diagnosis of a right hip disorder has not been rendered, 
and, without proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The veteran apparently maintains that he has a right hip 
disorder.  He cannot meet his initial burden under 
38 U.S.C.A. § 5107(a) by simply presenting his own opinion.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, since the medical evidence does not show a current 
right hip disability, the veteran's claim for service 
connection is not well grounded.

With regard to a current diagnosis of a left hip disorder, 
the Board finds that the medical evidence is unclear.  While 
an examiner diagnosed osteoarthritis of the veteran's left 
hip in February 1992, no objective findings concerning the 
veteran's left hip were made at that time.  Regardless, 
ambiguous medical evidence of a current diagnosis should not 
prevent a claim from being established as well 

grounded, but rather such conflicts should be resolved or 
reconciled when the claim is considered on the merits.  The 
claims file is replete with evidence of a current low back 
disorder.

However, the record lacks evidence of a relationship between 
any current low back and left hip disorders and the veteran's 
service-connected left leg disorders.  There are no medical 
opinions contained in any of the medical records relating any 
current low back or left hip disorders to the service-
connected disabilities.  Indeed, the June 1994 VA examiner 
ruled out any connection between the veteran's low back and 
service-connected left leg disorders.  The veteran lacks 
medical expertise and is not qualified to render an opinion 
regarding a causal relationship between any low back and left 
hip disorders and the service-connected left leg disorders.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Without 
competent medical evidence establishing such a relationship, 
his claims for service connection for low back and left hip 
disorders on a secondary basis are not well grounded.  See 
Jones, 7 Vet. App. at 137.

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claims for service connection for low back and hip 
disorders on a secondary basis.  While the RO did not obtain 
the veteran's Social Security Administration (SSA) records, 
additional development to obtain these record is unnecessary 
in view of the medical evidence currently of record.  See 
Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under 5103(a) to assist claimant in filing his claim pertains 
to relevant evidence which may exist or could be obtained).  
There is no basis for speculating that such records would 
produce evidence necessary to well ground the veteran's 
claims for service 

connection on a secondary basis.  Brewer v. West, 11 Vet. 
App. 228 (1998); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication.").  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veteran's claims under 38 U.S.C.A. § 5103(a) (West 1991).


Service connection for right leg and foot disorders, as 
secondary to service-connected residuals of a shell fragment 
wound of the left leg with fracture of both bones

The RO found that the veteran's claims of entitlement to 
service connection for back, hip, right leg and foot 
disorders, as secondary to service-connected residuals of a 
shell fragment wound of the left leg with fracture of both 
bones and osteomyelitis, were not well grounded in December 
1995 and notified the veteran of its decision by means of a 
December 4, 1995, letter.  A notice of disagreement 
addressing these four issues was received at the RO on 
January 16, 1996.  

The RO issued a statement of the case addressing these four 
issues on March 29, 1996.  The RO advised the veteran that to 
complete his appeal, he must file a substantive appeal that 
addressed the benefits that he wanted, the facts in the 
statement of the case with which he disagreed, and the errors 
that he believed were made in applying the law.  He was 
further informed that he must file the substantive appeal 
within 60 days of the date of the letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action that he appealed.  

A VA Form 9, or substantive appeal, was received on April 29, 
1996.  In the substantive appeal, the veteran addressed only 
the issues of entitlement to service connection for low back 
and hip disorders on a secondary basis.  There was no 

reference to the right leg or foot claims.  The next 
correspondence received from the veteran, or on his behalf, 
was a Statement of Accredited Representation in Appealed 
Case, which stated only, "issue:  well grounded claim." 

The Board wrote to the veteran in September 1998 notifying 
him of its intention to consider, pursuant to 38 C.F.R. 
§ 20.203, the issue of the adequacy of the substantive appeal 
concerning the issues of entitlement to service connection 
for right leg and foot disorders, as secondary to service-
connected residuals of a shell fragment wound of the left leg 
with fracture of both bones and osteomyelitis.  A copy of the 
letter was sent to the veteran's representative.  The Board 
further informed the veteran that he had 60 days within which 
to present written argument or request a hearing to present 
oral argument on the question of adequacy of the appeal.  The 
veteran did not respond.

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998); 
see also 38 C.F.R. § 20.201 (1998) (requirements for notices 
of disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202 (1998).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
her most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (1998).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  The appeal should set out specific allegations of 
error of fact or law, such allegations related to specific 
items in the statement of the 

case, and the benefits sought on appeal must be clearly 
identified.  38 U.S.C.A. § 7105(d)(3).  A substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1998).  A determination of which a claimant is properly 
notified is final if an appeal is not perfected as prescribed 
by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (1998).

If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume 
that an appellant agrees with any 
statement of fact contained in a 
Statement of the Case or a Supplemental 
Statement of the Case that is not 
specifically contested.  Proper 
completion and filing of a Substantive 
Appeal are the last actions the appellant 
needs to take to perfect an appeal.

38 C.F.R. § 20.202 (1998).  See also 38 U.S.C.A. § 7105(d)(3) 
- (5).  



In this case, four issues were included in the March 1996 
statement of the case.  The veteran's VA Form 9 did not 
indicate that he was appealing all of those issues.  In fact, 
he set out specific contentions regarding only the issues of 
entitlement to service connection for low back and hip 
disorders on a secondary basis.  He made no mention of the 
claims of entitlement to service connection for right leg and 
foot disorders on a secondary basis.  There were no 
identified errors of fact or law cited by the veteran with 
respect to those issues.  No additional correspondence was 
received from the veteran prior to December 4, 1996, 
addressing the claims of entitlement to service connection 
for right leg and foot disorders on a secondary basis.

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of these issues, so any purported 
appeal is not in conformity with the law.  An appeal was not 
perfected, and the Board is without jurisdiction to 
adjudicate these claims.  38 U.S.C.A. §§ 7104(a), 7105(a), 
(d), and 7108 (West 1991); 38 C.F.R. §§ 20.101(a), 20.200, 
20.202 (1998); YT v. Brown, 9 Vet. App. 195 (1996).


ORDER

Having found the claims not well grounded, entitlement to 
service connection for low back and hip disorders, as 
secondary to service-connected residuals of a shell 

fragment wound of the left leg with fracture of both bones 
and osteomyelitis, are denied.

The veteran having failed to perfect an appeal, the claims of 
entitlement to service connection for right leg and foot 
disorders, as secondary to service-connected residuals of a 
shell fragment wound of the left leg with fracture of both 
bones and osteomyelitis, are dismissed.


REMAND

Service connection for PTSD; Increased disability rating for 
service-connected residuals of a shell fragment wound of the 
left leg with fracture of both bones; Increased disability 
rating for service-connected osteomyelitis

Additional development is necessary in this case before a 
decision on the merits of the veteran's claims can be made.  
With respect to the claim of entitlement to service 
connection for PTSD, the veteran has reported that he 
received psychiatric care at the Ponce VA Medical Center 
(VAMC) as early as 1988 and at different hospitals since 
1990.  The RO has obtained his VA treatment records dated 
only from 1991 forward.  Where a claimant with a not well-
grounded claim refers to a specific source of evidence that 
might well ground the claim, VA has a duty to inform the 
claimant of the necessity to submit that evidence to complete 
his application for benefits.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 1991).  It is 
unknown whether these medical records to which reference is 
made above might well ground the veteran's claim, but he has 
alleged that they are related to the condition for which he 
seeks service connection. 

Concerning the veteran's increased rating claims, additional 
relevant evidence has been received by the RO that has not 
been the subject of a rating decision or supplemental 
statement of the case.  See 38 C.F.R. § 19.37(a) (1998).  For 
example, 

following the issuance of the March 1993 statement of the 
case and November 1995 supplemental statement of the case, VA 
outpatient treatment records dated from 1992 to 1996 that 
contain relevant findings pertaining to the service-connected 
disabilities were associated with the claims folder.  
Pursuant to 38 C.F.R. § 19.37(a), the case has to be returned 
to the RO for the issuance of a supplemental statement of the 
case, as warranted.  See 38 C.F.R. § 19.31 (1998).

A review of the record also discloses that additional 
pertinent medical records have not been obtained by the RO.  
For example, the veteran apparently receives SSA disability 
benefits.  Therefore, the RO should make arrangements to 
obtain these records on remand.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992). 

Finally, the medical evidence in this case, consisting 
primarily of August 1992 and January 1994 VA reports of 
examination, is quite dated as to determining the current 
degree of impairment resulting from the veteran's service-
connected left leg disabilities.  Moreover, these 
examinations do not directly address the issue of the degree 
of functional impairment resulting from the veteran's 
disabilities.  Therefore, these examination reports are 
inadequate for the Board's task of rendering findings of 
medical fact, which the Board is required to derive from 
medical evidence, about degree of functional impairment 
resulting from the veteran's disabilities.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.1 (1997) (examinations must 
emphasize "the limitation of activity imposed by the 
disabling condition"); 38 C.F.R. § 4.2 (1997) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (1997) 
(examiner must give "full description of the effects of 
disability upon the person's ordinary activity"); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594.



Accordingly, in order to assure informed appellate review, 
the claim is remanded to the RO for the following:

1.  Request that the veteran provide a 
list of those who treated him for PSTD 
since his separation from service, and for 
residuals of a shell fragment wound of the 
left leg with fracture of both bones and 
osteomyelitis since 1996, and request all 
records of any treatment reported by the 
appellant that are not already in the 
claims file.  

The Board is particularly interested in 
any treatment received at the Ponce VAMC 
(from 1988 to 1991 and from 1996 to 
present) and at the "different hospitals" 
referenced by the veteran in his May 1997 
substantive appeal.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159(c).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits 

to the veteran.  Obtain all the records 
from the SSA that were used in considering 
the veteran's claim for disability 
benefits, including any reports of 
subsequent examinations or treatment.  If 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
records should be associated with the 
claims folder.

3.  Afford the veteran an appropriate VA 
examination.  The examiner should be 
provided with a copy of this remand and 
the veteran's claims folder.  The 
examiner is requested to review the 
veteran's medical history prior to 
conducting the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals of the veteran's shell fragment 
wound of the left leg with fracture of 
both bones and osteomyelitis, to include 
any scars, muscle and orthopedic 
residuals.  

The examiner should specifically discuss 
the severity of any muscle impairment.  
38 C.F.R. § 4.73, Diagnostic Code 5312 
(1998).  Any loss of function should be 
described in detail.

The examiner should also describe in 
detail the veteran's scars.  The examiner 
should note whether there is any 
tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scar(s) are poorly 
nourished or superficial or impose any 
limitation on 

function.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).

The examiner should state whether or not 
there is any joint involvement 
associated with the veteran's service-
connected disability(ies).  If so, the 
examiner should note the range of motion 
for the affected joints and should state 
what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the joint(s) are used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

Finally, the examiner should state 
whether or not there has been any 
recurrence of osteomyelitis, and if so 
the frequency and severity thereof.  
38 C.F.R. § 4.71a, Diagnostic Code 5000 
(1998).

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to 

evaluate the residuals of the conditions 
in issue, such testing or examination is 
to be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to either claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Then, the claims folder should be returned to the Board 
for further appellate consideration.  The appellant 
need take no action until he is so informed.  He is, 
however, free to submit additional evidence or argument 
to the RO on remand.  Quarles v. Derwinski, 3 Vet. App. 
129 (1992).  The purpose of this REMAND is to obtain 
additional information and to comply with all due 
process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M.S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

- 19 -


- 11 -


